Title: To Thomas Jefferson from John Macpherson, 28 July 1791
From: Macpherson, John
To: Jefferson, Thomas


[Philadelphia], Almond Street, No. 50, 28 July 1791. He asks TJ to read the enclosed papers; he will call the next day to get them back. For seven years he has struggled between the first law of nature and parental affection; none but a tender parent can know what he has suffered; and now self preservation and duty to other children have prevailed: “I must now prove to the public, that I have been Cursed with a Son, more deceitfull, Ungrateful, Unjust, Unnatural and Inhuman than any Character I have read of in history.” The charges made in the letters are but part of what he will prove in a court of justice. He has two objects: to do justice to himself and to “make his Fall a  Warning to Sons Yet Unborn.” [P.S.] He troubles TJ with these papers to keep the defamations of his son and others from influencing him. He encloses some verses he published after his son refused a reconciliation.
